Citation Nr: 0728711	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  05-08 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for marginal spurs at neural foramina of C6-7 and C5-
6, claimed as residual injury C5-6 secondary to auto 
accident.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 
INTRODUCTION

The veteran had active service from July 1968 to July 1970.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO granted service connection for marginal spurs 
at neural foramina of C6-7 and C5-6, claimed as residual 
injury C5-6 secondary to auto accident, and assigned a 10 
percent disability rating effective April 20, 2004.  

In March 2005, the RO granted service connection for cervical 
radiculopathy, left upper extremity, and assigned a 20 
percent disability rating effective April 20, 2004.  

In February 2007 the Board remanded the claim for additional 
development.  The remand directives having been completed, 
the claim is again before the Board for appellate review.


FINDING OF FACT

The veteran's cervical spine disability is manifested by pain 
on use with flexion greater than 30 degrees, combined range 
of motion greater than 175 degrees, without evidence of 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour, muscle spasm on 
extreme forward bending, or loss of lateral spine motion.


CONCLUSION OF LAW

The criteria for assignment of an initial disability rating 
in excess of 10 percent for marginal spurs at neural foramina 
of C6-7 and C5-6 have not been met. 38 C.F.R. §§ 4.1, 4.40, 
4.71a, Diagnostic Code 5239 (2006).  

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the veteran's 
claims folder, which includes, but is not limited to: service 
medical records, the veteran's lay statements in support of 
the claim, VA compensation and pension examination reports, 
and VA medical records. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf. The Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis will focus specifically on what the evidence 
shows, or fails to show, on the claim. Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001). 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity. Separate diagnostic 
codes identify the various disabilities. 38 U.S.C.A § 1155; 
38 C.F.R. Part 4. When a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7. After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran. 38 C.F.R. § 
4.3.

The veteran has appealed the RO's September 2004 grant of 
service connection for marginal spurs at neural foramina of 
C6-7 and C5-6, claimed as residual injury C5-6 secondary to 
auto accident, and assignment of a 10 percent disability 
rating, effective April 20, 2004.  In a claim for an original 
or increased rating, the claimant will generally be presumed 
to be seeking the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded. AB v. Brown, 6 Vet. App. 35, 38 (1993).  

Spondylolisthesis or segmental instability is evaluated under 
Diagnostic Code 5239.  The General Rating Formula for 
Diseases and Injuries of the Spine is used to evaluate 
Diagnostic Code 5239. With or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
a 20 percent rating is assigned where forward flexion of the 
cervical spine is greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
cervical spine is not greater than 170 degrees; or, where 
muscle spasm or guarding is severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis. A 10 percent 
disability rating is assigned where forward flexion of the 
cervical spine is greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the cervical 
spine is greater than 170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or more 
of height. 

The veteran underwent a VA compensation and pension 
examination in August 2004. Normal posture and gait were 
observed, and the veteran did not require assistive devices 
to ambulate.  On examination, a palpable tightness in the 
left upper trapezius was noted.  Palpation of that area was 
reportedly tender.  Range of motion on forward flexion was 45 
degrees, extension was 45 degrees, lateral bending to the 
right was 30 degrees, lateral bending to the left was 15 
degrees with pain at 15 degrees, rotation to the right was 60 
degrees and rotation to the left was 45 degrees. Range of 
motion was not additionally limited by pain, fatigue, 
weakness, or lack of endurance following repetitive use. The 
examiner reviewed x-rays of the veteran's cervical spine and 
diagnosed marginal spurs at the bilateral neural foramina of 
C6-7 and to a lesser extent, C5-6. X-rays also revealed 
minimal multi-level spondylosis.

March 2005 treatment notes reflect the veteran's complaints 
of intermittent pain, tingling, and numbness. The veteran 
stated that his pain had been stable over the last three 
years without any major changes; however, the pain 
intensified with overhead work.  No bowel or bladder 
incontinence or motor deficits were reported. However, the 
veteran's strength in the left extremity was slightly 
decreased. No pain with palpation of the cervical spinous 
processes was observed. No pain was noted with palpation over 
the trapezius. The veteran's physician noted mild muscular 
atrophy in the left deltoid as compared to the right.  

The veteran also attended physical therapy in March 2005. The 
veteran's physical therapist noted that his left shoulder was 
higher than the right. In addition, a mild lateral shift of 
the thoracic region to the left was observed. On examination, 
tenderness to palpation at the right C3 transverse process 
was noted; however, cervical palpation was fairly 
symmetrical. Range of motion testing revealed rotation 40 
degrees to the left and 52 degrees to the right.  Side 
bending was 12 degrees to the left and 20 degrees to the 
right. Forward flexion was 36 degrees. 

The veteran testified before the undersigned Veterans Law 
Judge in January 2006. He reported pain in the neck and left 
shoulder, with radiation into the left arm. He further stated 
he is unable to do overhead work because his left arm becomes 
tired. During the hearing, the veteran's left shoulder was 
visibly lower than the right shoulder by approximately two 
inches.

The veteran underwent a VA spine examination in March 2007. 
The veteran reported experiencing pain about once a year, 
lasting one to two days at a time and resolving with use of 
medication. In the last three years, the frequency of the 
veteran's pain has increased and he has begun to experience 
intermittent numbness in the thumb, index and middle fingers 
of the left hand. He also reported decreased grip strength in 
the left hand. The veteran stated that his symptoms do not 
affect his activities of daily living or employment.

On examination, the veteran demonstrated normal posture and 
gait. He did not require assistive devices to ambulate. Range 
of motion testing revealed flexion to 45 degrees, extension 
to 30 degrees, lateral bending to 30 degrees bilaterally, and 
lateral rotation to 60 degrees bilaterally; with reported 
pain at each extreme. No additional limitations caused by 
pain, fatigue, weakness, or lack of endurance following 
repetitive use were observed. The examiner also observed 
evidence of weakness in the left upper extremity, although he 
concluded there was no paralysis present. In addition, no 
muscle atrophy in any of the upper extremity musculature was 
observed. The examiner diagnosed multi-level degenerative 
disk disease and spondylosis, worse at C5-6. 

Service connection is also in effect for cervical 
radiculopathy, left upper extremity, separately rated 20 
percent disabling.  That rating is not on appeal here. 

With regard to the veteran's marginal spurs at neural 
foramina of C6-7, the veteran's symptoms do not meet the 
criteria for a 20 percent disability rating pursuant to 
Diagnostic Code 5239. In this regard, at no time during the 
pendency of this appeal has the veteran demonstrated forward 
flexion of the cervical spine greater then 15 degrees but not 
greater than 30 degrees.  Combined range of motion of the 
cervical spine is not limited to 170 degrees; in fact, the 
veteran's combined range of motion is 255 degrees.  There is 
no evidence of muscle spasm, guarding, abnormal gait, or 
abnormal spinal contour.  The currently assigned 10 percent 
rating contemplates disability due to painful or limited 
motion. 

With regard to the veteran's left neck and shoulder pain, 
left upper extremity weakness, decreased grip strength, and 
sensory disturbance; the veteran has been assigned a separate 
20 percent disability rating for mild incomplete paralysis of 
the middle radicular group pursuant to Diagnostic Code 8511. 

The Board concludes, therefore, that the criteria for a 
disability rating in excess of 10 percent for service-
connected marginal spurs at neural foramina of C6-7 and C 5-6 
are not met pursuant to Diagnostic Code 5239. The evidence 
does not demonstrate additional limitation of motion due to 
pain, fatigability, or repetitive motion. DeLuca v. Brown, 8 
Vet. App. 202 (1995). Further, the evidence does not reveal 
manifestations of the veteran's cervical spine disability 
warranting a rating higher than already granted for a 
specific period or "staged rating" at any time since the 
effective date of the claim. Fenderson, 12 Vet. App. 119, 
126-27 (1999). As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 

There is no objective evidence of any symptoms of service-
connected marginal spurs at neural foramina of C6-7 and C5-6 
that are not contemplated by the rating criteria.  
Consequently, the Board concludes that referral of this case 
for consideration of the assignment of extraschedular ratings 
is not warranted.  See Floyd v. Brown, 8 Vet. App. 88 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).  


Duty to Notify and Assist

Duty to Notify: Regarding VA's duty to inform the veteran of 
the evidence needed to substantiate his claim, the RO 
notified him of the information and evidence needed to 
establish entitlement to an increased disability rating in 
correspondence dated February 2007 by informing him of the 
evidence he was required to submit, including any evidence in 
his possession, and the evidence that the RO would obtain on 
his behalf.  Although notice was provided subsequent to the 
initial rating decision, the veteran's claim was subsequently 
adjudicated in May 2007.  The veteran received notice 
regarding the criteria for increased disability ratings and 
assignment of effective dates of disability benefits in 
February 2007.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Duty to Assist: Regarding the duty to assist the veteran in 
obtaining evidence in support of his claim, the RO obtained 
his service, and VA medical records, and provided the veteran 
VA medical examinations in August 2004 and March 2007.  The 
veteran has not indicated the existence of any other evidence 
that is relevant to this appeal.  The Board concludes that 
all relevant data has been obtained for determining the 
merits of this claim and that no reasonable possibility 
exists that any further assistance would aid him in 
substantiating this claim. 


ORDER

An initial disability rating in excess of 10 percent for 
marginal spurs at neural foramina of C6-7 and C5-6 is denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


